
	

114 S3313 IS: Burma Strategy Act of 2016
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3313
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2016
			Mr. Cardin (for himself, Mr. McCain, Mr. Durbin, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To authorize assistance to Burma and to support a principled engagement strategy for a peaceful,
			 prosperous, and democratic Burma that respects the human rights of all its
			 people, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Burma Strategy Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Statement of policy. Sec. 4. Definitions. Sec. 5. Bilateral economic assistance. Sec. 6. Multilateral assistance. Sec. 7. Military cooperation. Sec. 8. The Win Tin Burma-American Enterprise Fund. Sec. 9. Eligibility of Burma for Generalized System of Preferences. Sec. 10. Strategy for promoting transparency and good governance in Burma's jadeite and gemstone sector. Sec. 11. Report on modifications to the JADE Act and certain Executive orders. Sec. 12. Sense of Congress on criteria for removal of persons from SDN list for activities relating to Burma.  2.FindingsCongress makes the following findings:
 (1)The United States policy of principled engagement since 1988 has fostered positive democratic reforms in Burma, which have led to significant milestones on the road to full democracy.
 (2)On November 8, 2015, Burma held historic elections in which the National League for Democracy won a supermajority of seats in the combined national parliament.
 (3)On March 30, 2016, Htin Kyaw was inaugurated as the President of Burma, the country’s first civilian President in more than 50 years, and Aung Sann Suu Kyi assumed the office of State Counselor. Aung San Suu Kyi, President of the National League for Democracy, was barred from becoming President under section 59(f) of the 2008 Constitution.
 (4)Aung San Suu Kyi’s first acts as State Counselor after her National League for Democracy party took office included releasing more than 100 political prisoners, including well-known journalists and student activists held on politically motivated charges. However, as of July 31, 2016, 118 political prisoners remained in jails in Burma, and another 167 people were awaiting trial for political expression.
 (5)Despite the important steps taken toward democracy in Burma, there still remain important structural and systemic impediments to the realization of a fully democratic civilian government, including—
 (A)reform of the 2008 Constitution; (B)the disfranchisement of groups of people who voted in previous elections; and
 (C)social, political and economic conditions in Rakhine State, particularly those faced by the Rohingya population.
 (6)Actions of the military of Burma, known as the Tatmadaw, including continuing assaults on personnel and territory controlled by armed ethnic organizations, military offenses immediately preceding the peace conference in Naypyitaw, and alleged human rights abuses against noncombatant civilians in conflict areas, undermine confidence in establishing a credible nationwide cease-fire agreement ending Burma’s civil war.
 (7)The United States supports a peaceful, prosperous, and democratic Burma that respects the human rights of all its people. The inauguration of President Htin Kyaw, and the formation of a democratically elected, civilian-led government were momentous steps for the democratic transition of Burma and the United States seeks to build and capitalize on that success.
 (8)The United States supports Burma’s political and economic reforms, including efforts to— (A)promote national reconciliation;
 (B)build government transparency and accountability and government institutions; (C)empower local communities and civil society;
 (D)promote responsible international engagement; and (E)strengthen respect for and protection of human rights and religious freedom.
 (9)On March 17, 2016, the Department of State determined that Burma remains designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act (22 U.S.C. 6442(b)), and that members of the Rohingya community in particular reportedly face abuses by the Government of Burma, including those involving torture, unlawful arrest and detention, restricted movement, restrictions on religious practices and discrimination in employment and access to social services.
 (10)On August 23, 2016, the Government of Burma announced the establishment of the Advisory Commission on Rakhine State, which will be chaired by former Secretary-General of the United Nations Kofi Annan.
 (11)On May 17, 2016, the United States announced a calibrated easing of sanctions with respect to Burma by removing individuals and entities from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury and renewing authorities for sanctions with respect to Burma as provided under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (12)In 2015, the nongovernmental campaign Global Witness found that in 2014 the estimated value of official production of jade equated up to 48 percent of the official gross domestic product of Burma, but because of corruption and a lack of transparency the economic gains of Burma are being pocketed by notorious junta-era players, from former dictator Than Shwe to United States-sanctioned drug lord Wei Hsueh Kang, and showed how vested interests in jade are undermining prospects for resolving the most intractable armed conflict in Burma.
 (13)In July 2016, the Government of Burma announced that all remaining jade mining licenses will expire in 2018, and no new permits will be granted until a reformed legal framework is in place.
 (14)In July 2016, the Government of Burma also announced that logging would be prohibited in major forested areas for the rest of the year.
 (15)The people of Burma continue to suffer from a low grade civil war between the Tatmadaw and nearly 20 armed ethnic organizations.
 (16)Any prospects for a full democracy in Burma are contingent on ending the civil war and finding a path toward national reconciliation between Burma’s Bamar majority and its various ethnic minorities.
 (17)On August 31, 2016, the Government of Burma initiated the Union Peace Conference 21st Century Panglong, where more than 1,400 representatives of various concerned parties attended a peace conference in Naypyitaw in an effort to begin the process of ending Burma’s civil war and discuss options in forming a democratic state of Burma.
 3.Statement of policyIt is the policy of the United States that— (1)the pursuit of a calibrated engagement strategy is essential to support a peaceful, prosperous, and democratic Burma that respects the human rights of all its people regardless of ethnicity and religion;
 (2)the guiding principles of such a strategy to support and complete the transition to democracy and genuine national reconciliation include—
 (A)support for Burma’s political and economic reforms; (B)the establishment of a fully democratic and representative political system based on free and fair elections;
 (C)the promotion of genuine national reconciliation and conclusion of a credible and sustainable nationwide cease-fire agreement;
 (D)building government transparency and accountability; (E)the establishment of professional and nonpartisan military, security, and police forces that operate under civilian control;
 (F)empowering local communities and civil society; (G)promoting responsible international engagement; and
 (H)strengthening respect for and protection of human rights and religious freedom; and (3)adjustments to trade, economic sanctions, visa restrictions, and other limitations are essential elements of a calibrated engagement strategy as Burma continues to progress toward democratization, transparency, and genuine national reconciliation to both support and recognize the positive steps undertaken as of the date of the enactment of this Act and to incentivize further reform.
 4.DefinitionsIn this Act: (1)JadeiteThe term jadeite means any jadeite classifiable under heading 7103 of the Harmonized Tariff Schedule of the United States.
 (2)RubyThe term ruby means any ruby classifiable under heading 7103 of the Harmonized Tariff Schedule of the United States.
			5.Bilateral economic assistance
 (a)Authorization of appropriationsThere are authorized to be appropriated $114,700,000 for fiscal year 2017 to provide assistance to Burma in accordance with this section.
 (b)Assistance to BurmaSubject to subsection (c) and notwithstanding any other provision of law, funds authorized to be appropriated by subsection (a) for assistance to Burma may be used, among other things—
 (1)to strengthen civil society organizations in Burma, including as core support for such organizations;
 (2)to implement the democracy and human rights strategy required by section 7043(b)(3)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 534);
 (3)to support community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma and to refugees from Burma;
 (4)to support programs that focus on transparency and initiatives against corruption, conflict risks, and adverse environmental and human rights effects of the jade, timber, and other extractive industries sectors;
 (5)to support programs that allow ethnic and civil society groups in Burma to help sustain cease-fire agreements and further prospects for reconciliation and peace, which may include support to representatives of armed ethnic groups as well as direct United States cease-fire support and monitoring, as appropriate;
 (6)to support ethnic and civil society groups, including, notwithstanding subsection (c)(1), support for meeting- and hospitality-related expenses with respect to representatives of the military of Burma or armed ethnic groups;
 (7)to support programs that promote ethnic and religious tolerance, including tolerance in Rakhine State;
 (8)to support efforts to remove the military and military-owned enterprises from their dominant position in the economy;
 (9)to support programs that improve the lives of the people of Burma through strengthening economic development;
 (10)to support programs that improve the lives of the people of Burma by fostering healthy and resilient communities;
 (11)to support programs that support democratic institutions through technical assistance and government capacity building that focus on promoting the respect for the rule of law and human rights, building transparency and accountable governance systems, supporting independent media, and fostering a vibrant tolerant civil society; and
 (12)to support programs of the Office of Transition Initiatives of the United States Agency for International Development that seek to deepen and sustain the reform progress and foster a legitimate and inclusive peace-building process that includes partnering with local women’s organization and local youth political participation organizations.
				(c)Prohibition on the use of funds
 (1)In generalFunds authorized to be appropriated by subsection (a) may not be provided to— (A)the military of Burma or any individual or organization credibly alleged to have committed gross violations of human rights, including violations of the human rights of the Rohingya and other minority groups; or
 (B)any individual or organization that the Secretary of State determines, and reports to the appropriate congressional committees, advocates violence against ethnic or religious groups and individuals in Burma, including such organizations as Ma Ba Tha.
 (2)WaiverThe Secretary of State may waive the prohibition under paragraph (1) if the Secretary— (A)determines that such a waiver is important to the national security interests of the United States; and
 (B)consults with the appropriate congressional committees on the justification and reasons for the waiver.
 (d)ConsultationsBefore initiating any new program or activity in Burma in fiscal year 2017 under this section, the Secretary of State shall consult with the appropriate congressional committees.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				6.Multilateral assistance
 (a)In generalThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support a project in Burma only if the project—
 (1)promotes accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project;
 (2)is developed and carried out in accordance with best practices regarding— (A)environmental conservation;
 (B)the social and cultural protection and empowerment of local populations, particularly ethnic nationalities; and
 (C)the extraction of resources, if applicable, including jade and rubies; (3)does not promote the displacement of local populations without appropriate consultation, harm mitigation, and compensation;
 (4)does not incentivize or facilitate the forced migration of indigenous communities;
 (5)does not partner with or otherwise involve military-owned enterprises or state-owned enterprises associated with the military; and
 (6)is in accordance with the social and environmental safeguards of the World Bank in effect on September 30, 2015, and applicable to loans, grants, policies, or strategies.
 (b)International financial institution definedIn this section, the term international financial institution means— (1)each of the institutions specified in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)); and
 (2)the International Fund for Agricultural Development. 7.Military cooperation (a)Defense Language Institute English Language CenterFrom amounts available to carry out the Foreign Military Sales program, such sums as may be necessary for each of the fiscal years 2017 through 2019 shall be available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military education and training) for Burma for the purposes of English language training for the military of Burma under the Defense Language Institute English Language Center.
			(b)Exchange program
 (1)In generalThe Secretary of State is authorized to establish an exchange program between— (A)military and civilian personnel of Burma; and
 (B)(i)military and civilian personnel of countries determined by the Secretary of State to be in the process of consolidating and strengthening a democratic form of government and demonstrating civilian oversight of the military; or
 (ii)military and civilian personnel of North Atlantic Treaty Organization member countries, in order to foster greater mutual respect for and understanding of the principle of civilian rule of the military.
 (2)Elements of programThe program authorized under paragraph (1) may include conferences, seminars, exchanges, and other events, distribution of publications, and reimbursements of expenses of foreign military personnel participating in the program, including transportation, translation and administrative expenses.
 (3)Inclusion of ethnic armed organizationsThe exchange program shall, as appropriate, include representatives of Burma’s ethnic armed organizations so as not to disadvantage or otherwise undermine efforts to achieve a genuine national cease-fire.
 (4)Leahy vettingAny participants in the exchange program shall be subjected to the regular process for vetting participants in United States-funded security assistance and training programs, commonly known as Leahy vetting, pursuant to section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
 (5)Role of nongovernmental organizationsAmounts authorized to be appropriated to carry out this section for a fiscal year are authorized to be made available for nongovernmental organizations to facilitate the implementation of the program authorized under paragraph (1).
 (6)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2017 through 2019 to carry out the program established under this subsection.
				(c)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to the appropriate congressional committees a report, in both classified and unclassified form, on the strategy and plans for military-to-military engagement between the United States Armed Forces and the military of Burma.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description and assessment of the Government of Burma’s strategy for security sector reform.
 (B)The United States strategy for the military-to-military relationship between the United States and Burma’s military forces, including the military of Burma, the Myanmar Police Force, and armed ethnic groups.
 (C)An assessment of the progress of the military of Burma towards implementing human rights reforms, including cooperation with civilian authorities to investigate and resolve cases of human rights violations, including steps taken to demonstrate respect for laws of war and human rights provisions and a description of the elements of the military-to-military engagement between the United States and Burma that promote such implementation.
 (D)An assessment of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups.
 (E)A list of ongoing military-to-military activities conducted by the United States Government, including a description of each such activity.
 (F)An update on activities that were listed in previous reporting. (G)A list of activities that are planned to occur over the upcoming year, with a description of each.
 (H)An assessment of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups, including actions taken by the military of Burma to adhere to cease-fire agreements and withdraw forces from conflict zones, the impact the armed conflict is having on the displacement of the local population including women and children, and an assessment of any enhancements of the Burmese military’s capabilities against ethnic minorities.
 (d)Civilian channelsAny program initiated under this section shall use appropriate civilian government channels with the democratically elected government of Burma.
 (e)Regular consultationsAny new program or activity in Burma initiated under this section shall be subject to prior consultation with the appropriate congressional committees.
 (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
				8.The Win Tin Burma-American Enterprise Fund
 (a)PurposesThe purposes of this section are— (1)to promote the private sector in Burma, including small businesses, the agricultural sector, and joint ventures with United States and Burmese participants;
 (2)to promote policies and practices conducive to the private sector in Burma through loans, grants, equity investments, feasibility studies, technical assistance, training, insurance, guarantees, and other measures; and
 (3)to support and promote initiatives that— (A)meet internationally recognized standards for labor (as established by the International Labour Organization), the environment, transparency, corruption (as set forth in the United Nations Convention against Corruption), and human rights;
 (B)do not harm or displace local communities; and
 (C)encourage policies and practices conducive to sustainable, broad-based rural development and economic opportunity for Burma’s smallholder farmers, including women and other marginalized groups, and rural small businesses.
 (b)Designation of Burmese-American enterprise fundAfter consultation with the leadership of each House of Congress, the President may designate a private, nonprofit organization (to be known as the Win Tin Burma-American Enterprise Fund) that the President determines has been established for the purposes specified in subsection (a) to receive financial assistance and support made available under this Act.
 (c)Ineligibility of military-Owned enterprisesNo military-owned enterprises shall be eligible for participation in programs or activities of the Win Tin Burma-American Enterprise Fund.
			(d)Board of directors
 (1)AppointmentThe Win Tin Burma-American Enterprise Fund shall be governed by a Board of Directors, which shall be comprised of not less than 6 private citizens of the United States or Burma appointed by the President, of which not more than 2 may be citizens of Burma.
 (2)QualificationsMembers of the Board of Directors shall be selected from among people who have experience, including experience that is similar to the experience of individuals who previously served on the Board of Directors of a successful Enterprise Fund established by the United States Government on or after January 1, 1990, in one or more of the following areas:
 (A)A successful business career in private equity, banking, or finance.
 (B)A demonstrated commitment to sustainable rural development.
 (C)Engagement in supporting human rights, democracy, and economic reform in Burma. (3)Additional board membersUpon the recommendation of the Board of Directors, the President may appoint up to 2 additional members to the Board (in addition to the Directors appointed pursuant to paragraph (1)), of which not more than 1 may be a non-citizen of the United States.
 (4)Ex officio board membersThe Assistant Secretary of State for Democracy, Human Rights, and Labor shall serve as an ex officio member of the Board.
				(e)Grants
 (1)In generalNotwithstanding any other provision of law, amounts appropriated to the President pursuant to subsection (i) shall be granted to the Win Tin Burma-American Enterprise Fund by the United States Agency for International Development to enable the Fund to carry out the purposes specified in subsection (a) and for the administrative expenses of the Fund.
 (2)Eligible programs and projectsGrants awarded under this section may only be used for programs and projects that support the purposes set forth in subsection (a).
				(3)Compliance requirement
 (A)In generalGrants may not be awarded to the Win Tin Burma-American Enterprise Fund under this section unless the Fund agrees to comply with the requirements under this section.
 (B)Grant agreementThe grant agreement between the United States Agency for International Development and the Win Tin Burma-American Enterprise Fund shall state that the Fund shall end its reinvestment cycle not later than December 31, 2025, unless the Administrator of the United States Agency for International Development determines, after consultation with the appropriate congressional committees, that the Fund should be extended.
 (C)Prevention of money laundering, terrorist financing, and corruptionThe grant agreement between the United States Agency for International Development and the Burma-American Enterprise Fund shall state that the Fund shall comply with procedures specified by the Secretary of State to ensure that grant funds are not provided by the Fund to or through—
 (i)any individual, private or government entity, or educational institution that advocates, plans, sponsors, engages in, or has engaged in, money laundering or terrorist activity;
 (ii)any private entity or educational institution if a principal officer of its governing board is— (I)involved in or advocating money laundering or terrorist activity; or
 (II)a member of a designated foreign terrorist organization; or (iii)any individual or entity that is responsible for, or complicit in ordering, directing, or participating in acts of significant corruption or facilitating or transferring the proceeds of corruption to foreign jurisdictions.
 (D)Disposition of assetsAll assets of the Win Tin Burma-American Enterprise Fund on the date on which the Fund is dissolved shall be returned to the Treasury of the United States for the purpose of deficit reduction.
					(f)Notification
 (1)In generalNot later than 15 days before designating an organization to operate as the Burma-American Enterprise Fund pursuant to subsection (b), the President shall provide the information described in paragraph (2) to the Chairman and Ranking Member of the appropriate congressional committees.
 (2)InformationThe information described in this paragraph is— (A)the identity of the organization to be designated to operate as the Win Tin Burma-American Enterprise Fund pursuant to subsection (b);
 (B)the names and qualifications of the individuals who will comprise the initial Board of Directors; (C)the procedures referred to in subsection (e)(3)(C) that will apply to the Win Tin Burma-American Enterprise Fund for purposes of curtailing money laundering and terrorist financing activities; and
 (D)the size of the financial grant that shall be made available to the Win Tin Burma-American Enterprise Fund.
					(g)Reports
 (1)Administrative expensesNot later than one year after the date of the enactment of this Act, and annually thereafter until the Fund is dissolved, the Fund shall submit to the appropriate congressional committees a report that details the administrative expenses of the Fund.
 (2)GAO reportNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter until the Fund is dissolved, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that assesses the activities of the Fund in—
 (A)achieving the stated goals of promoting private sector investment and employment in Burma, including encouraging policies and practices conducive to sustainable, broad-based rural development and economic opportunity for Burma’s smallholder farmers, including women and other marginalized groups, and rural small businesses; and
 (B)identifying those institutional or regulatory constraints that inhibit a more effective application of Fund resources.
					(h)Operation provisions
 (1)Applicable provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Win Tin Burma-American Enterprise Fund in the same manner as such provisions apply to Enterprise Funds designated pursuant to subsection (d) of such section.
 (2)ReinvestmentReturns on investments of the Win Tin Burma-American Enterprise Fund and other payments to the Fund may be reinvested in projects carried out by the Fund without further appropriation by Congress.
 (3)Best practices and proceduresTo the maximum extent practicable, the Board of Directors of the Win Tin Burma-American Enterprise Fund should adopt the best practices and procedures used by Enterprise Funds, including those for which funding has been made available pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421).
 (4)Experience of other enterprise fundsIn implementing this Act, the President shall ensure that the Articles of Incorporation of the Win Tin Burma-American Enterprise Fund (including provisions specifying the responsibilities of the Board of Directors of the Fund), the terms of United States Government grant agreements with the Fund, and United States Government oversight of the Fund are, to the maximum extent practicable, consistent with the Articles of Incorporation of, the terms of grant agreements with, and the oversight of the Enterprise Funds designated pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) and comparable provisions of law.
				(i)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the President such sums as may be necessary to provide funding for grants to the Burma-American Enterprise Fund, which shall be used for the purposes specified in subsection (a).
 (2)Availability of fundsAmounts appropriated pursuant to paragraph (1) shall remain available until expended. (j)DefinitionsIn this section:
 (1)Appropriate congressional committees definedThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Corrupt actorThe term corrupt actor means— (A)any foreign person or entity that is a government official or government entity responsible for, or complicit in—
 (i)ordering or otherwise directing acts of significant corruption; or (ii)facilitating or transferring the proceeds of corruption to foreign jurisdictions; or
 (B)any entity, in which a person or entity described in subparagraph (A) has a significant stake, which is complicit in—
 (i)directing or participating in significant corruption; or (ii)facilitating or transferring the proceeds of corruption to foreign jurisdictions.
 (3)CorruptionThe term corruption means the extent to which public power is exercised for private gain, including by bribery, nepotism, fraud, or embezzlement.
				9.Eligibility of Burma for Generalized System of Preferences
 (a)Sense of congressIt is the sense of Congress that— (1)the eligibility of Burma for preferential tariff treatment under the Generalized System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would—
 (A)advance the goal of the United States of increasing economic integration across Asia;
 (B)further a constructive economic dialogue with Burma; and (C)serve as a catalyst for Burma—
 (i)to abide by international trade norms, including internationally recognized core labor standards; and
 (ii)to continue the process of economic liberalization;
 (2)strengthening trade ties between the United States and Burma will have a meaningful impact on the people of the United States and the people of Burma; and
 (3)Burma has met international core labor standards established by the International Labour Organization and the other criteria for eligibility for the Generalized System of Preferences under title V of the Trade Act of 1974.
 (b)EngagementThe United States Trade Representative, in coordination with the Secretary of State and the Secretary of the Treasury, should—
 (1)work with the Government of Burma to help Burma achieve eligibility for the Generalized System of Preferences; and
 (2)actively engage with and urge other countries to support the eligibility of Burma for the Generalized System of Preferences.
				10.Strategy for promoting transparency and good governance in Burma's jadeite and gemstone sector
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the appropriate officials of the Government of Burma, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy to promote transparency and good governance in the jadeite, ruby, and gemstones sector of Burma in accordance with the decision of the Government of Burma on June 28, 2016, relating to licenses and establishing a new legal framework.
 (b)ElementsIn order to support the efforts of Government of Burma, the strategy required by subsection (a) shall include the following elements:
 (1)A plan to develop stronger governance, transparency, and economic institutions that can improve transparency and reduce exploitation in the gemstones industry of Burma by senior military figures and their associates (both directly and indirectly), military-owned enterprises, external actors, ethnic armed groups, and figures flagged by United States counter-narcotics sanctions, and promote local and regional economic development.
 (2)A plan to provide guidance to commercial entities seeking to formalize their chain of custody and to exercise risk-based due diligence on their gemstone supply chains, to help such entities fulfil their responsibility to respect human rights and avoid directly or indirectly contributing to conflict through their sourcing decisions, including the choice of their suppliers.
 (3)A plan to support the implementation of transparency provisions in the gemstone industry in line with best practice Extractive Industries Transparency Initiative requirements and recommendations, including the publication of beneficial ownership information, contract terms, and gemstone sales and revenue payments broken down by project.
 (4)A plan to ensure licenses to export jadeite and rubies contain adequate safeguards against conflicts of interest and corruption and take into account bidder histories, including credible allegations of links to the military junta, narcotics trade, human rights abuses, or adverse social or environmental impacts.
 (5)A plan to ensure that ethnic reconciliation and peace negotiations include a process to achieve consensus over resource sharing of jadeite, rubies, and other gemstones that takes into account community concerns with respect to equity, responsibility, and transparency management, and the sustainability of production and environmental and social impacts.
 (6)A plan to assist the Government of Burma in the governance of the gemstones industry, including building necessary capacity, legal structures, auditing and financial structures, evaluation of remaining reserves, and other elements as may be necessary to ensure the sustainable and legal governance of the gemstones industry.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				11.Report on modifications to the JADE Act and certain Executive orders
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to Congress a report—
 (1)assessing the advisability of modifying section 5(h) of the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 (Public Law 110–286, 50 U.S.C. 1701 note) (commonly referred to as the JADE Act) relating to the termination of sanctions under that Act;
 (2)assessing the advisability of modifying or rescinding Executive Order 13448 (72 Fed. Reg. 60223; relating to blocking property and prohibiting certain transactions related to Burma), Executive Order 13464 (73 Fed. Reg. 24491; relating to blocking property and prohibiting certain transactions related to Burma), Executive Order 13619 (77 Fed. Reg. 41243; relating to blocking property of persons threatening the peace, security, or stability of Burma), and Executive Order 13651 (78 Fed. Reg. 48793; relating to prohibiting certain imports of Burmese jadeite and rubies); and
 (3)making recommendations under subsection (b) for criteria to be considered in modifying or eliminating sanctions under the JADE Act and such Executive orders and formulating United States policy after eliminating such sanctions.
				(b)Recommendations
 (1)In generalThe report required by subsection (a) shall include— (A)an explanation of how sanctions, or the modification or elimination of sanctions, are supportive of the overall strategy of the United States toward Burma;
 (B)recommendations with respect to the treatment of military-owned enterprises; and
 (C)recommendations on the advisability and applicability of the benchmarks or conditions described in paragraph (2) as criteria to be considered in modifying or eliminating sanctions under the JADE Act and the Executive orders specified in subsection (a)(2) with respect to an entity, along with such other conditions as the Secretary considers appropriate, and an assessment of whether the military of Burma as constructed as of the date of the report is covered or has met those criteria.
 (2)Benchmarks and conditionsThe benchmarks or conditions described in this paragraph are, with respect to an entity that is a successor or affiliate of the military of Burma or controlled by former members of the military of Burma, that the entity—
 (A)unconditionally releases all political prisoners, including those awaiting trial or sentencing; (B)allows humanitarian access to populations affected by armed conflict in all regions of Burma;
 (C)supports the peace process and governance reforms initiated by the 21st Century Panglong Peace Conference, with the full and unfettered participation of all the people of Burma and in a manner that promotes and protects democratic development of Burma;
 (D)enters into a substantive dialogue with democratic forces led by the National League for Democracy and the ethnic minorities of Burma on transitioning to democratic government under the rule of law;
 (E)supports legal reforms for the jadeite, ruby, and other extractive industries, which include responsible, transparent, and accountable management in manner that promotes peace and includes civil society oversight and equitable resource sharing principles;
 (F)supports an end to offensives against ethnic nationalities and the creation of a peaceful Federal union acceptable to the people of Burma;
 (G)supports a meaningful and inclusive dialogue toward national reconciliation; and (H)completely ceases ties with North Korea.
					12.Sense of Congress on criteria for removal of persons from SDN list for activities relating to Burma
 (a)In generalIt is the sense of Congress that the President should, in determining whether to remove a person from the SDN list if the person is on that list for activities relating to Burma, consider the following criteria:
 (1)The person is not aiding or indirectly participating in any organization that promotes the repressive policies of the military of Burma, including—
 (A)any successor of the State Peace and Development Council;
 (B)any organization controlled by former State Peace and Development Council members; or
 (C)any military-controlled enterprise. (2)The person is not aiding or directly participating in credible allegations of gross violations of human rights in Burma, including against Rohingya and other minority groups.
 (3)The person is not advocating violence against ethnic or religious groups and individuals in Burma, including through membership in such organizations as the Association for the Protection of Nationality and Religion (commonly known as Ma Ba Tha).
 (4)The person is not aiding or directly participating in practices that would be prohibited by the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–3 et seq.) if such practices were conducted in the United States or by a domestic concern (as defined in section 104 of that Act (15 U.S.C. 78dd–3)).
 (5)The person is not aiding or directly participating in facilitating military relations between the Government of Burma and the Government of North Korea.
 (6)The person is not aiding or directly engaging in business deals with narcotics traffickers under indictment by the United States or other producers or traffickers of narcotics.
 (7)The person is fulfilling any applicable domestic requirements to produce environmental and social impact assessments.
 (8)The person is complying with applicable domestic processes to satisfactorily address community grievances and concerns and a monitoring process to ensure proper implementation of measures to address those grievances and concerns.
 (9)The person is complying with international standards on transparency, labor, the environment, and human rights with respect to engaging in business deals in the jadeite, rubies, or timber industries, including deals with businesses that directly support those industries, including through the provision of equipment, in accordance with the Government of Burma’s legal reforms in those sectors.
 (b)SDN list definedIn this section, the term SDN list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
			
